EXHIBIT 10.39

AMENDED AND RESTATED

MANAGEMENT SERVICES AGREEMENT

This Amended and Restated Management Services Agreement (this “Agreement”) is
entered into as of the 30th day of June, 2016 (the “Effective Date”) by and
between INFINITE CONFERENCING, Inc., a Florida corporation (the “Manager”), and
INFINITE CONFERENCING PARTNERS, LLC, a Florida limited liability company
(“Company”).

WHEREAS, the Company and Manager entered into a Management Services Agreement
dated February 28, 2015 having as its subject certain Managed Accounts as listed
on Schedule 1A hereto.

WHEREAS, the Company and Manager entered into an Amended and Restated Management
Services Agreement dated December 16, 2015 (the “Previous Effective Date”)
having as its subject certain Managed Accounts as listed on Schedule 1B hereto,
as well as modification of the calculation of the Management Fee.

WHEREAS, the Company and Manager are entering into this Agreement in order to
supplement the Managed Accounts as listed on Schedules 1A and 1B hereto by
adding the Managed Accounts listed on Schedule 1C hereto.

WHEREAS, subject to the terms and conditions of this Agreement, the Company
desires to retain Manager to provide certain management services to it, and
Manager desires to provide such services.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.

Services.

Manager agrees that, during the term of this Agreement (the “Term”), it will
provide the Management Services to the Company as set forth on Schedule 1.

2.

Payment of Fees; Segregated Account.

A.     In exchange for the services provided to the Company hereunder, as more
fully described in Section 1 of this Agreement, during the Term, the Company
will pay a management fee as set forth on Schedule 2, attached hereto and made a
part hereof (the “Management Fee”) in weekly installments.

1



--------------------------------------------------------------------------------



B.     Each of Manager and Company shall cause all cash receipts received from
or on behalf of the Managed Accounts (as defined in Schedules 1A, 1B and 1C) and
attributable to services during the Term of this Agreement, including, but not
limited to, USF and all taxes (“Managed Accounts Revenue”) to be deposited into
a segregated Company account (“Segregated Account”) for such purpose, and as set
forth on Schedule 3 hereto, which account shall be managed by Kaufman and Rossin
(or its successor acceptable to both Manager and Company in their reasonable
discretion) (the “Accounting Firm”) pursuant to an agreement among the Manager,
the Company and such Accounting Firm (such agreement to be acceptable to both
Manager and Company in their reasonable discretion). The Management Fee due
Manager hereunder shall, by the end of the first business day of each week with
respect to then available Managed Accounts Revenue received by the Company
during the immediately preceding week after reserving funds for payment of the
Company’s Mandatory Distribution (as defined in Schedule 2) for the then current
period (as set forth in Schedule 2) and a one-time additional reserve of
$1,000.00, be distributed directly from such segregated account by the
Accounting Firm in accordance with this Agreement. 

C.     Each payment made pursuant to this Section 2 will be paid by the Company
(or the Accounting Firm) by wire transfer of immediately available funds to such
account(s) as set forth on Schedule 4 hereto (“Manager Account”) and which
Manager may change at any time by specifying such to the Company and Accounting
Firm in writing.  

3.

Term.  This Agreement will commence at the Effective Date and continue in full
force and effect, for a period ending two years after the Previous Effective
Date unless and until terminated by mutual consent of the parties or pursuant to
Section 5 below. Any and all accrued and unpaid obligations of the Company owed
under Section 2 above (including the Management Fee arising from monies
collected by the Company for services provided prior to termination and the
provisions of Sections 4, 5, 6, 9 and 13 below will survive any such termination
of this Agreement to the maximum extent permitted under applicable law.

4.

Expenses; Indemnification.

A.     Expenses.  All fees and expenses incurred by Manager and its affiliates
in respect of the Company, its affiliates and its subsidiaries, in connection
with this Agreement and all operations hereunder, including but not limited to
any out of pocket expenses incurred by Manager or its legal counsel, accountants
and other consultants and advisors in connection with the provision of services
hereunder, or the attendance at any meeting of the Company or equivalent
governing body of any of its subsidiaries or affiliates or otherwise, shall be
borne by Manager, are already reimbursed through the Management Fee, and shall
not be an additional charge to or obligation of the Company.  The prior sentence
shall not apply to reasonable expenses incurred by Manager and its affiliates in
connection with a Company Event of Default.  Also included in the Management
Fees, Manager shall pay Company filing fees, registered agent fees and
comparable fees and taxes assessed against the Company.  

2



--------------------------------------------------------------------------------



B.     Indemnity and Liability.

(i)    In consideration of the execution and delivery of this Agreement, the
Manager agrees to defend, indemnify, exonerate and hold harmless the Company and
each of its respective partners, stockholders, affiliates, directors, members,
managers, officers, fiduciaries, employees and agents and each of the partners,
stockholders, affiliates, directors, members, managers, officers, fiduciaries,
employees and agents of each of the foregoing (collectively, the “Company
Indemnitees”) from and against any and all actions, causes of action, claims,
suits, losses, liabilities and damages, and costs and expenses in connection
therewith, including without limitation reasonable attorneys’ fees and
disbursements (collectively, the “Company Indemnified Liabilities”), incurred by
the Company Indemnitees or any of them as a result of or arising out of, or in
any way relating to the execution, delivery, performance, enforcement or
existence of this Agreement or the transactions and services contemplated
hereby, except for any such Company Indemnified Liabilities arising on account
of such Company Indemnitee’s fraud or willful misconduct, and if and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Manager agrees to make the maximum contribution to the payment and satisfaction
of each of the Company Indemnified Liabilities which is permissible under
applicable law.  The indemnity rights provided to the Company Indemnitees in
this document are cumulative with, and do not supersede, any other
indemnification rights such Company Indemnitees would have under any other
arrangement.

(ii)   In consideration of the execution and delivery of this Agreement, the
Company agrees to defend, indemnify, exonerate and hold harmless the Manager and
each of its respective partners, stockholders, affiliates, directors, members,
managers, officers, fiduciaries, employees and agents and each of the partners,
stockholders, affiliates, directors, members, managers, officers, fiduciaries,
employees and agents of each of the foregoing (collectively, the “Manager
Indemnitees”) from and against any and all actions, causes of action, claims,
suits, losses, liabilities and damages, and costs and expenses in connection
therewith, including without limitation reasonable attorneys’ fees and
disbursements (collectively, the “Manager Indemnified Liabilities”), incurred by
the Manager Indemnitees or any of them as a result of or arising out of a breach
of this Agreement by the Company (excluding for termination of this Agreement by
the Company), except for any such Manager Indemnified Liabilities arising on
account of such Manager Indemnitee’s actions, and if and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Company agrees to
make the maximum contribution to the payment and satisfaction of each of the
Manager Indemnified Liabilities which is permissible under applicable law.  The
Company will not be liable to the Manager Indemnitees for any act or omission
suffered or taken by the Company that does not constitute fraud or willful
misconduct as finally determined by a court of competent jurisdiction.

3



--------------------------------------------------------------------------------



C.     Limitations on Manager.  The Manager cannot service any Managed Account
(as defined on Schedule 1) during the term of this Agreement and for two (2)
years after the termination of this Agreement (unless such termination results
from Manager’s purchase of Managed Accounts from Company or Manager’s purchase
of the Company) other than on behalf of the Company as set forth herein. Except
as set forth in the preceding sentence and as Manager may otherwise agree in
writing after the date hereof: (i) each of Manager and its affiliates and any of
their respective directors, officers, partners, members, managers, employees,
consultants or agents (collectively, the “Manager Affiliated Entities”) will
have the right to, and will have no duty (contractual or otherwise) not to,
directly or indirectly: (A) engage in the same or similar business activities or
lines of business as the Company and its subsidiaries and affiliates and (B) do
business with any client or customer of the Company or its subsidiaries or any
of their affiliates; (ii) no Manager Affiliated Entity will be liable to the
Company, its subsidiaries or any of their affiliates for breach of any duty
(contractual or otherwise) by reason of any such activities or of such person’s
participation therein; and (iii) in the event that any Manager Affiliated Entity
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for the Company, its subsidiaries or any of their affiliates on the
one hand, and any Manager Affiliated Entity, on the other hand, or any other
person, no Manager Affiliated Entity will have any duty (contractual or
otherwise) to communicate or present such corporate opportunity to the Company,
its subsidiaries or any of their affiliates and, notwithstanding any provision
of this Agreement to the contrary, will not be liable to the Company, its
subsidiaries or any of their affiliates for breach of any duty (contractual or
otherwise) by reason of the fact that any Manager Affiliated Entity directly or
indirectly pursues or acquires such opportunity for itself, directs such
opportunity to another person, or does not present such opportunity to the
Company, its subsidiaries or any of their affiliates.

D.     Limitations on Company. As long as there is no Manager Event of Default
(i) the Company may not (i) interfere in any way with the Manager’s performance
of its duties hereunder, (ii) communicate in any way, directly or indirectly,
with the Managed Accounts, (iii) communicate in any way, directly or indirectly,
with the Manager’s employees, vendors, consultants or agents, other than as
directly necessary for the administrative operation of this Agreement, (iv)
disclose to any party the identity of the Managed Accounts or (v) unless legally
required to do so and only after notifying Manager, communicate in any way with
any government or regulatory agencies or any other third parties with respect to
the Managed Accounts or the Manager.  

4



--------------------------------------------------------------------------------



5.

Termination.  

A.     Company shall have the right to terminate this Agreement, effective
immediately upon written notice to Manager, in the event of the following: (i) a
Manager Event of Default or (ii) the sale by Company of the Managed Accounts
subject to the terms in the Membership Interest Option Agreement.  A Manager
Event of Default is (i) Bankruptcy of Manager, (ii) a lack of compliance by
Manager with the provisions of this Agreement which is continuing five (5)
business days after receiving written notice from Company specifying such lack
of compliance, or (iii) a breach by Manager or Onstream Media Corporation of any
obligation under that certain Make Whole Agreement by and among the Company,
Manager and Onstream Media Corporation. Manager shall have the right to
terminate this Agreement, effective immediately upon written notice to Company,
in the event of a Company Event of Default.  In no event will the termination of
this Agreement relieve the breaching party of any liability to the non-breaching
party hereunder or preclude the non-breaching party from exercising any rights
or remedies that the non-breaching party shall have under this Agreement,
whether at law or in equity. A Company Event of Default is (i) a deliberate and
material lack of compliance by Company with the provisions of this Agreement
which is continuing five (5) business days after receiving written notice from
Manager specifying such lack of compliance, or (ii) a breach by the Company of
Company’s obligations under that certain Membership Interest Option Agreement by
and between the Company and Manager (the “Option Agreement”).  For purposes of
this Agreement, “Bankruptcy” means the filing under Title 11 of the United
States Code, as amended (which in the case of an involuntary petition, is not
dismissed or stayed within 60 days of the filing of such petition).

B.     Notwithstanding termination of this Agreement, only for so long as the
Company owns the Managed Accounts, the Company shall continue to pay the
Management Fee in accordance with Schedule 2, provided that the Company may
deduct from such Management Fee the Company’s payment of all reasonable costs of
providing the services to Managed Accounts otherwise required to be provided by
Manager hereunder.  The Management Fee payable hereunder will solely be related
to monies collected by the Company for services provided subsequent to
termination, in order to avoid overlap with Management Fee payments made after
termination for services provided before termination in accordance with the
provisions of Section 3 above.

5



--------------------------------------------------------------------------------



6.

Sale of Managed Accounts. In the event that the Company decides to sell the
Managed Accounts, the Manager shall assist in marketing the Managed Accounts and
transitioning the Managed Accounts to the purchaser.  In consideration of these
services, in the event of a completed sale of the Managed Accounts at any time,
the Manager shall receive fifty percent (50%) of the net sale proceeds (after
deducting the reasonable costs of the sale) in excess of the Option Price (as
defined in the Option Agreement).

7.

Assignment, Third Party Beneficiaries.  Except as provided below, no party
hereto will have the right to assign this Agreement.  Notwithstanding the
foregoing, Manager may assign all or part of its rights and obligations
hereunder to any affiliate of Manager with the consent of the Company, which
consent shall not be unreasonably withheld or delayed.

8.

Amendments and Waivers.  No amendment or waiver of any term, provision or
condition of this Agreement will be effective, unless in writing and executed by
Manager and the Company.  No waiver on any one occasion will extend to or effect
or be construed as a waiver of any right or remedy on any future occasion.  No
course of dealing of any person nor any delay or omission in exercising any
right or remedy will constitute an amendment of this Agreement or a waiver of
any right or remedy of any party hereto.  All rights and remedies that any party
may have at law, in equity or otherwise upon breach of any term or condition of
this Agreement, will be distinct, separate and cumulative rights and remedies
and no one of them, whether exercised or not, will be deemed to be in exclusion
of any other right or remedy.

9.

Miscellaneous.

A.     Choice of Law.  This Agreement will be governed by and construed in
accordance with the domestic substantive laws of Florida without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction.

6



--------------------------------------------------------------------------------



B.     Consent to Jurisdiction.  Each of the parties agrees that all actions,
suits or proceedings arising out of or based upon this Agreement or the subject
matter hereof will be brought and maintained exclusively in the federal and
state courts located in Florida.  Each of the parties hereto by execution hereof
(i) irrevocably submits to the jurisdiction of the federal and state courts
located in Broward County, Florida for the purpose of any action, suit or
proceeding arising out of or based upon this Agreement or the subject matter
hereof and (ii) waives to the extent not prohibited by applicable law, and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, suit or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that it is immune from extraterritorial
injunctive relief or other injunctive relief, that its property is exempt or
immune from attachment or execution, that any such action, suit or proceeding
may not be brought or maintained in one of the above-named courts, that any such
action, suit or proceeding brought or maintained in one of the above-named
courts should be dismissed on grounds of forum non conveniens, should be
transferred to any court other than one of the above-named courts, should be
stayed by virtue of the pendency of any other action, suit or proceeding in any
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by any of the above-named
courts. Each of the parties hereto consents to service of process in any such
suit, action or proceeding in any manner permitted by the laws of Florida,
agrees that service of process by registered or certified mail, return receipt
requested, at the address specified in or pursuant to Section 11 is reasonably
calculated to give actual notice and waives and agrees not to assert by way of
motion, as a defense or otherwise, in any such action, suit or proceeding any
claim that service of process made in accordance with Section 11 does not
constitute good and sufficient service of process. The provisions of this
Section 9.B will not restrict the ability of any party to enforce in any court
any judgment obtained in a federal or state court located in Florida.





C.     Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH OF THE PARTIES HERETO WAIVES, AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, CAUSE OF
ACTION, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE.  Each of the parties
hereto acknowledges that it has been informed by the other party that the
provisions of this Section 9.C constitute a material inducement upon which such
party is relying and will rely in entering into this Agreement and the
transactions contemplated hereby.  Any of the parties hereto may file an
original counterpart or a copy of this Agreement with any court as written
evidence of the consent of each of the parties hereto to the waiver of its right
to trial by jury.

7



--------------------------------------------------------------------------------



D.     Confidentiality.  The Company acknowledges that terms, conditions and
operations of this Agreement are confidential and that it will not publish,
disclose, use, reproduce, release, transfer, translate, copy or make available
any portion of such information without the prior consent of Manager, other than
to the Company’s members and to the accounting and legal advisors of the Company
who agree to be bound by the provisions of this section.  The provisions of this
Section 9.D shall survive any termination of this Agreement.

10.

Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

11.

Notice.  All notices, demands, and communications required or permitted under
this Agreement will be in writing and will be effective if served upon such
other party and such other party’s copied persons as specified below to the
address set forth for it below (or to such other address as such party will have
specified by notice to each other party) if (i) delivered personally, (ii) sent
and received by facsimile or (iii) sent by certified or registered mail or by
Federal Express, DHL, UPS or any other comparably reputable overnight courier
service, postage prepaid, to the appropriate address as follows:

8



--------------------------------------------------------------------------------



If to Company:

Infinite Conferencing Partners, LLC

3091 Ira Road

Bellmore, NY  11710

Attention:  Jeffrey Miller

Telephone:  516-375-9750



If to Manager:

Infinite Conferencing Inc.

100 Morris Street, Suite 302

Springfield, NJ  07081

Attention: Randy Selman

Telephone: 954-917-6655

Facsimile: 954-917-0575




Unless otherwise specified herein, such notices or other communications will be
deemed effective, (a) on the date received, if personally delivered or sent by
facsimile during normal business hours, (b) on the business day after being
received if sent by facsimile other than during normal business hours, (c) one
business day after being sent by Federal Express, DHL or UPS or other comparably
reputable delivery service and (d) five business days after being sent by
registered or certified mail.  Each of the parties hereto will be entitled to
specify a different address by giving notice as aforesaid to each of the other
parties hereto.

12.

Severability.  If in any judicial or arbitral proceedings a court or arbitrator
will refuse to enforce any provision of this Agreement, then such unenforceable
provision will be deemed eliminated from this Agreement for the purpose of such
proceedings to the extent necessary to permit the remaining provisions to be
enforced.  To the full extent, however, that the provisions of any applicable
law may be waived, they are waived to the end that this Agreement be deemed to
be a valid and binding agreement enforceable in accordance with its terms, and
in the event that any provision hereof will be found to be invalid or
unenforceable, such provision will be construed by limiting it so as to be valid
and enforceable to the maximum extent consistent with and possible under
applicable law.

13.

Limitation of Liability.  In no event will Manager or any of its officers,
directors, members, managers, employees, partners, affiliates or associated
entities or individuals be liable to the Company or any of its subsidiaries or
affiliates for any indirect, special, incidental or consequential damages,
including lost profits or savings, whether or not such damages are foreseeable,
or for any third party claims (whether based in contract, tort or otherwise),
relating to the services to be provided by Manager hereunder.

9

--------------------------------------------------------------------------------





14.

Manager as an Independent Contractor.  Manager and the Company (on behalf of
itself and its subsidiaries) agree that Manager and/or its affiliates will
perform services hereunder as an independent contractor, retaining control over
and responsibility for its own operations and personnel.  Neither Manager nor
its directors, officers or employees will be considered employees or agents of
the Company or any of its subsidiaries as a result of this Agreement nor will
any of them have authority to contract in the name of or bind the Company or any
of its subsidiaries as a result of this Agreement, except as expressly agreed to
in writing by the Company.  The duties of Manager will be confined to those
expressly set forth herein, and no implied duties are assumed or may be asserted
against any member of the Manager entities hereunder.

15.

Counterparts.  This Agreement may be executed in any number of counterparts and
by each of the parties hereto in separate counterparts, each of which when so
executed will be deemed to be an original and all of which together will
constitute one and the same agreement.

 

10

--------------------------------------------------------------------------------









16.

IN WITNESS WHEREOF, each of the parties has caused this Amended and Restated
Management Services Agreement to be executed on its behalf as an instrument
under seal as of the date first above written by its officer or representative
thereunto duly authorized.

 

COMPANY:

 

 

 

INFINITE CONFERENCING PARTNERS, LLC

 

By: /s/ Jeffrey Miller

Name: Jeffrey Miller

Title: Managing Partner

 

 

 

MANAGER:

 

 

 

INFINITE CONFERENCING, INC.

 

By:  /s/ Randy S. Selman

Name: Randy S. Selman

Title: Chief Executive Officer

 

 








11




--------------------------------------------------------------------------------

SCHEDULE 1

 MANAGEMENT SERVICES




The Manager will be responsible for all aspects of servicing the accounts of the
Company.  The Manager will provide all operational and administrative support to
the Managed Accounts identified on Schedules 1A, 1B and 1C, and any replacements
therefore, and supplements thereto (collectively, the “Managed Accounts”).
Managed Accounts will be able to place conference calls along with ancillary
services such as recordings on a reliable basis.  Manager shall use its
reasonable best efforts to ensure the Managed Accounts at least 99% up time.  A
conference call consists of two infrastructure parts: 1) inbound toll or toll
free call so participants can connect to the conference bridge and 2) conference
bridge that provides telephone prompts and places the call into the conference,
collects billing record data and allows for the recording of calls. Conference
calls can have anywhere from 3 to 1,000 participants or higher if setting up an
Operator Assist or scheduled call. Through proprietary software, account holders
receive a post call report and client portal for managing calls. The software
allows customer to see online detailed report of their usage. Operators and
client care personnel are available to handle any customer inquiries.  The
Manager shall use its reasonable best efforts to provide at least industry
standard customer service. The Manager shall use its reasonable best efforts to
ensure that there is no unreasonably long wait time to speak to an operator or
use chat.  The Manager uses a combination of its own bridges as well as BT
Conferencing for a majority of its service. The Manager is fully integrated into
BT Conferencing infrastructure and the Manager shall ensure that the Company
gets daily reports of Managed Accounts traffic.  The Manager shall use its
reasonable best efforts to ensure that all Managed Accounts billing data is sent
to a third party to be rated and that related USF and taxes are computed and
timely and properly remitted and paid on behalf of the Company by Manager.  The
Manager shall use its reasonable best efforts to ensure that all invoices for
the previous month are sent out to Managed Accounts within the first ten days of
the following month via email (or other method of delivery if preferred by the
customer).  








12







--------------------------------------------------------------------------------

SCHEDULE 1A







MANAGED ACCOUNTS – FIRST TRANCHE







[Confidential Information Redacted]





13




--------------------------------------------------------------------------------

SCHEDULE 1B







MANAGED ACCOUNTS – SECOND TRANCHE










[Confidential Information Redacted]














14

--------------------------------------------------------------------------------

SCHEDULE 1C







MANAGED ACCOUNTS – THIRD TRANCHE













[Confidential Information Redacted]





15


 

--------------------------------------------------------------------------------




SCHEDULE 2

MANAGEMENT FEE

The Management Fee shall be the Managed Accounts Revenue of the Company, after
deducting agreed accounting fees, legal fees and other relevant expenses, in
excess of the Company’s Mandatory Distribution. The Company’s “Mandatory
Distribution” shall be thirty percent (30%) per year of the sum of $100,000 plus
the purchase price of the Managed Accounts, which amount shall be divided by 48
for purposes of determining the weekly installments of the Management Fee due
hereunder (based on four weeks per month) and provided that such calculation
shall be made based on the portion of the purchase price that has been remitted
to the seller of the Managed Accounts, as such amount may be determined from
time to time.

The following paragraphs apply only to the Managed Accounts on Schedule 1C:

There will be no Management Fee for up to approximately  one month after the
Effective Date of this Agreement, since there will be no Managed Accounts
Revenue until after the Managed Accounts receive a billing for services rendered
during the Term of this Agreement. The Company’s Mandatory Distribution will
accrue on a weekly basis starting on the Effective Date of this Agreement and
any accrued but unpaid Mandatory Distribution shall be deducted from Management
Fees generated at the time there is initial Managed Accounts Revenue.  The
Mandatory Distribution will be accrued weekly and paid in monthly installments
commencing one month after the Effective Date of this Agreement.  No Management
Fee shall be paid until the Mandatory Distributions for the then current period
(not yet payable) have been reserved and the Mandatory Distributions for all
prior periods have been paid.  The Management Fee shall be paid only to the
extent of available monies and as soon thereafter as revenues become available.

16


 

--------------------------------------------------------------------------------

SCHEDULE 3

SEGREGATED ACCOUNT







[Confidential Information Redacted]














17

 

 

 




--------------------------------------------------------------------------------



SCHEDULE 4

MANAGER ACCOUNT







[Confidential Information Redacted]








18